UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                              No. 99-20431
                            Summary Calendar

                             CONNIE GROGAN,

                                                      Plaintiff-Appellant,

                                   VERSUS

               SAVINGS OF AMERICA, INC., a subsidiary of
                      Home Savings of America FSB,

                                                      Defendant-Appellee.



            Appeal from the United States District Court
                 for the Southern District of Texas
                             (H-98-CV-569)


                           November 11, 1999
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     In January 1998, Connie Grogan (Grogan) filed suit in state

court against Home Savings of America FSB (Home Savings), her

former   employer,     asserting     claims     for   discrimination   and

harassment, defamation and intentional infliction of emotional

distress.   Home Savings removed the case to federal court on the

basis of diversity of citizenship.          After 12 months of discovery,




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Home Savings moved for a summary judgment and the district judge

granted such motion.   Grogan appeals.

     We have carefully reviewed the briefs, the reply brief, and

the record excerpts and relevant portions of the record itself.

For the reasons stated by the district judge in her Memorandum and

Order filed under date of April 7, 1999, we affirm the Final

Judgment entered by the district judge on April 7, 1999, which

granted summary judgment in favor of Home Savings.

               AFFIRMED.




                                 2